DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Objections
Claims 4-5, 13-14, 20-21, 27-28, 36-37 and 43-44 are objected to because of the following informalities: 
Claims 4, 13, 20  in line 6, replace “one or more repetitions of RACH preambles” with “one or more repetitions of the RACH preambles”.
Claims 13  in line 4, replace “one or more  RACH preambles” with “one or more repetitions of the RACH preambles”.
Claims  5, 14, 21, 28, 37, 44 in line 3 , replace “one or more repetitions of RACH preambles” with “one or more repetitions of the RACH preambles”.
Claims 20, 27, 36, 43 in lines 4, 6-7 respectively, replace “one or more repetitions of RACH preambles” with “one or more repetitions of the RACH preambles”.

        Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for performing a first radio resource control (RRC) connection establishment procedure for a first connection event; means for detecting a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure; means for ignoring, responsive to the first RRC connection establishment procedure completing successfully, the trigger to initiate the second RRC connection establishment procedure; and means for performing, responsive to the first RRC connection establishment procedure failing, the second RRC connection establishment procedure. in claim 47. Similarly,  means for performing a first radio resource control (RRC) connection establishment procedure for a first connection event; means for detecting a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure; means for storing a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure; means for performing, responsive to the first RRC connection establishment procedure completing successfully, a tracking area update (TAU) using an RRC connection established by the first RRC connection establishment procedure; and means for performing, responsive to the first RRC connection establishment procedure failing, the second RRC connection establishment procedure.. in claim 48. Similarly, means for performing a first radio resource control (RRC) connection establishment procedure for a first connection event; means for detecting a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure; means for storing a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure; means for performing the second RRC connection establishment procedure; and means for performing the first RRC connection establishment procedure after completion of the second RRC connection establishment procedure.. in claim 49.  Examiner interprets various functional languages (as highlighted above) as per Figures 3A-C with related paragraphs, such as ¶0068-¶0070 and  ¶0079-¶0082. For example, “means for performing”, “means for detecting” and “means for storing” are performed by the processing systems 332, 384 & 394 (e.g.,  as shown in Fig.3A-C) as mentioned in ¶0139-¶0142 along with Fig.8 & Fig. 3A-C. In addition, “means for detecting a trigger” is performed by an algorithm as described at least in ¶0113, ¶0140, ¶0145 and ¶0151 along with the processing systems  332, 384 & 394 (e.g.,  as shown in Fig.3A-C). In other words, means plus functions (for various functional languages (highlighted above) as recited in those claims) would be given the broadest reasonable interpretation (BRI) in order to advance the prosecution of the application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 24-26, 29, 47  and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2010/0099402), Wu hereinafter, in view of Ko et al. (2016/0212782 as submitted in IDS), Ko hereinafter.

Re. Claims 1, 24 and 50, Wu teaches  a method of wireless communication (Fig.1-8 & ¶0022) performed by a user equipment (UE) (Fig. 10) , a non-transitory computer-readable medium (Fig. 10, 210) storing computer-executable instructions (Fig. 10, 214) and a user equipment (UE) (Fig. 10), comprising: a memory (Fig. 10, 212); at least one transceiver (Fig.220, see ¶0032); and at least one processor (Fig. 10, perform a first radio resource control (RRC) connection establishment procedure for a first connection event (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8)); ignore, responsive to the first RRC connection establishment procedure completing successfully, the trigger to initiate the second RRC connection establishment procedure (Fig. 1-8 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection. Fig. 1-8 & ¶0022 – a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system.  The method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is… aborted. That is, service request associated with paging for  MT call is initiated after the periodic TAU procedure is aborted or ignored, similar to instant application at least in ¶0136); and perform, responsive to the first RRC connection establishment procedure failing, the second RRC connection establishment procedure (Fig. 1-8 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection. Fig. 8 &  ¶0015 – The UE receives a paging message from an eNB 1 and cell reselection occurs…UE performs the TAU procedure first (involves RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8) and puts the paging response with MT access as the RRC connection establishment cause aside, and therefore the MT call could be missed (that is, RRC connection establishment procedure with MT paging is failed)).
Yet, Wu does not expressly teach detect a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure.
However, in the analogous art, Ko explicitly discloses detect a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure. (Fig. 3-8 & ¶0058 - when the paging message is received after the T3411 timer has been started, the processor of the communications apparatus may stop the T3411 timer and retransmit the TAU request message to the peer device, immediately, to reinitiate the TAU procedure right after receiving the paging message. Fig. 3-8 & ¶0063 - when the paging message is received during the TAU procedure and the TAU procedure fails, the processor of the communications apparatus may retransmit the TAU request message to the peer device to reinitiate the TAU procedure immediately without starting the T3411 timer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection to include Ko’s invention of a system and a method for reducing MT CSFB (Circuit switch fallback) latency when collision with TAU (Tracking area update) occurs, because it provides an efficient mechanism in handling scenarios when paging messages are received during a  TAU (Tracking area update)  procedure after the TAU procedure has been triggered. (¶0001/¶0052, Ko)

Re. Claims 2 and 25, Wu and Ko teach claims 1 and  24 respectively.
Wu further teaches wherein: the first connection event comprises a mobile terminating (MT) page (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8)), and the second connection event comprises a periodic tracking area update (TAU) (Fig. 1-8 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection).


Re. Claims 3 and 26, Wu and Ko teach claims 2 and  25 respectively.
Wu further teaches wherein the trigger to initiate the second RRC connection establishment procedure comprises an expiration of a periodic timer associated with the periodic TAU (Fig. 1-8 & ¶0008 -  when cell reselection occurs during RRC connection establishment, the UE informs upper layers of the failure to establish the RRC connection, upon which the procedure ends.  …. the UE performs the TAU procedure via a cell 1.  NAS transmits a TAU request message to request RRC to establish an RRC connection.  Before the RRC connection is established, RRC performs cell reselection to a cell 2 with the same Tracking Area (TA) as the cell 1. … RRC indicates a failure message to NAS, and NAS starts a timer T3411 accordingly.  The timer T3411 is a timer starting at the TAU procedure failure or at an attach procedure failure due to lower layer failures, and currently the period of the timer T3411 is specified as 10 seconds.  According to current NAS specification, NAS cannot initiate the TAU procedure until the timer T3411 expires.  As a result, the UE cannot have service access, make a MO call or receive a MT call before the TAU procedure is completed, even if cell reselection is completed much earlier. In other words, TAU procedure (linked to timer T3411 expiration) collide with receiving of a MT call as disclosed supra, similar to instant application at least in ¶0126, where it recites, “At 714, T3411 expires, causing the TAU recovery procedure to collide with the ongoing connection establishment procedure associated with the MT page“).
Re. Claims 6 and 29, Wu and Ko teach claims 1 and  24 respectively.
Wu further teaches wherein detecting the trigger to initiate the second RRC connection establishment procedure comprises a non-access stratum (NAS) layer of the UE detecting the trigger to initiate the second RRC connection establishment procedure. (Fig. 1-8 & ¶0007 -  UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure…to request UE RRC to establish an RRC connection. Fig. 1-8 & ¶0008 - the UE performs the TAU procedure via a cell 1.  NAS transmits a TAU request message to request RRC to establish an RRC connection. Fig. 1-8 & ¶0037 -  The timer T3417 is started when NAS sends a service request message.  The RRC connection establishment procedure can be initiated by the TAU request message… which are connection request messages, or NAS messages in point view of UE NAS).

Re. Claim  47, Wu teaches a user equipment (UE) (Fig. 10), comprising: means for performing a first radio resource control (RRC) connection establishment procedure for a first connection event (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8)); means for ignoring, responsive to the first RRC connection establishment procedure completing successfully, the trigger to initiate the second RRC connection establishment procedure (Fig. 1-8 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection. Fig. 1-8 & ¶0022 – a method of improving RRC connection establishment in a NAS layer of a UE in a wireless communication system.  The method includes when a service request procedure is triggered (associated with paging for  MT call to initiate an RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8)  but cannot be initiated due to an ongoing periodic TAU procedure, initiating the service request procedure after the periodic TAU procedure is… aborted. That is, service request associated with paging for  MT call is initiated after the periodic TAU procedure is aborted or ignored, similar to instant application at least in ¶0136); and means for performing, responsive to the first RRC connection establishment procedure failing, the second RRC connection establishment procedure (Fig. 1-8 & ¶0007 - UE NAS performs a NAS procedure, such as a Tracking Area Update (TAU) procedure, an attach procedure or a service request procedure, to request UE RRC to establish an RRC connection. Fig. 8 &  ¶0015 – The UE receives a paging message from an eNB 1 and cell reselection occurs…UE performs the TAU procedure first (involves RRC connection establishment procedure as disclosed in ¶0007 along with Fig. 2-8) and puts the paging response with MT access as the RRC connection establishment cause aside, and therefore the MT call could be missed (that is, RRC connection establishment procedure with MT paging is failed)).
Yet, Wu does not expressly teach means for detecting a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure;
 explicitly discloses means for detecting a trigger to initiate a second RRC connection establishment procedure for a second connection event, wherein the trigger occurs during performance of the first RRC connection establishment procedure (Fig. 3-8 & ¶0058 - when the paging message is received after the T3411 timer has been started, the processor of the communications apparatus may stop the T3411 timer and retransmit the TAU request message to the peer device, immediately, to reinitiate the TAU procedure right after receiving the paging message. Fig. 3-8 & ¶0063 - when the paging message is received during the TAU procedure and the TAU procedure fails, the processor of the communications apparatus may retransmit the TAU request message to the peer device to reinitiate the TAU procedure immediately without starting the T3411 timer);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection to include Ko’s invention of a system and a method for reducing MT CSFB (Circuit switch fallback) latency when collision with TAU (Tracking area update) occurs, because it provides an efficient mechanism in handling scenarios when paging messages are received during a  TAU (Tracking area update)  procedure after the TAU procedure has been triggered. (¶0001/¶0052, Ko)

Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Ko, further in view of  Song et al. (2013/0035084), Song hereinafter.

Re. Claims 4 and  27, Wu and Ko  teach claims 1 and 24 respectively.
Wu further teaches wherein performing the first RRC connection establishment procedure (Fig.2 & ¶0009 - The UE receives a paging message for a MT call (i.e., first connection event as per instant application at least in ¶0139/Fig.8), and NAS sends a service request message as a paging response to request RRC to initiate an RRC connection establishment procedure (i.e., first RRC connection as per instant application at least in ¶0139/Fig.8)) comprises:
Yet, Wu and Ko do not expressly teach  transmitting one or more sets of one or more repetitions of random access channel (RACH) preambles, each of the one or more sets of one or more repetitions of the RACH preambles transmitted at a higher transmission power than a previous set of one or more repetitions of RACH preambles.
However, in the analogous art, Song explicitly discloses transmitting one or more sets of one or more repetitions of random access channel (RACH) preambles, each of the one or more sets of one or more repetitions of the RACH preambles transmitted at a higher transmission power than a previous set of one or more repetitions of RACH preambles. (Fig. 5 & ¶0031 - random access channel (RACH) acquisition procedure 500 with increasing transmit power levels for a RACH preamble 504 sent from a mobile wireless device 102 to a radio access subsystem 106 in a wireless network 100. Fig. 5 & ¶0033 - When neither a positive acknowledgement (ACK) nor a negative acknowledgement (NACK) is received by the mobile wireless device 102 from the wireless network 100 in response to the previously transmitted RACH preamble 504, the mobile wireless device 102 can retransmit the RACH preamble 504.  Acknowledgements can be sent by the wireless network 100 on an acquisition indicator channel (RICH) 512.  At each re-transmission, the mobile wireless device 102 can increase the transmit power level of the RACH preamble 504 by a power ramp increment (step) that can be specified by the wireless network 100 (and also signaled in a SIB on the BCH).  A representative value for the power increment can be 1 dB.  With increasing transmit power levels, the RACH preamble 504 can overcome greater attenuation (path loss) and/or increased interference levels present at the receiving end of the radio access link in the radio access subsystem 106 of the wireless network 100).

    PNG
    media_image2.png
    321
    789
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection and  Ko’s invention of a system and a method for reducing MT CSFB (Circuit switch fallback) latency when collision with TAU (Tracking area update) occurs to include Song’s invention of a system and a method for adapting power levels of transmissions from mobile wireless devices, because it provides an efficient mechanism in handling overall interference in the network by adaptively increasing uplink transmission power of user device in an optimum way to reach to a serving base station without causing interferences to other user devices in the vicinity of the serving base station, in turns, improves call connection success rate for the user device. (¶0020-¶0022, Song)
Claims 5 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Ko, in view of Song, further in view of  Lu et al.  (2021/0360503), Lu hereinafter.

Re. Claims 5 and  28, Wu, Ko and Song  teach claims 4 and 27 respectively.
Yet, Wu, Ko and Song do not expressly teach wherein the trigger to initiate the second RRC connection establishment procedure occurs during transmission of the one or more sets 48 QC194609Qualcomm Ref. No. 194609 of one or more repetitions of RACH preambles of the first RRC connection establishment procedure.
However, in the analogous art, Lu explicitly discloses wherein the trigger to initiate the second RRC connection establishment procedure occurs during transmission of the one or more sets 48 QC194609Qualcomm Ref. No. 194609 of one or more repetitions of RACH preambles of the first RRC connection establishment procedure. (Fig.2/Fig.5 & ¶0065 - During a random access procedure, retransmissions for a plurality of preambles are allowed until the random access is successful.  Further, if the timer T304 expires, it indicates that the handover fails, the terminal device may directly trigger an RRC connection re-establishment process. That is, a plurality of RRC connection establishment (interprets as a second RRC connection establishment, i.e., RRC connection re-establishment procedure) occurs with the  retransmission of a plurality of preambles during random access procedure (until a successful random access associated with a successful handover) as shown in Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection and  Ko’s invention of a system and a method for reducing MT CSFB (Circuit switch fallback) latency when collision with TAU (Tracking area update) occurs and Song’s invention of a system and a method for adapting power levels of transmissions from mobile wireless devices to include Lu’s invention of a system and a method for handover using a New Radio (NR) system, because it provides an  mechanism in avoiding the degradation of radio link failure 






Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Ko, further in view of  Ilwoo Chang  (2009/0190572), Chang hereinafter.
Re. Claims 7 and  30, Wu and Ko  teach claims 1 and 24 respectively.
Yet, Wu and Ko do not expressly teach wherein performing the first RRC connection establishment procedure comprises an RRC layer and a medium access control (MAC) layer of the UE performing the first RRC connection establishment procedure.
However, in the analogous art, Chang explicitly discloses wherein performing the first RRC connection establishment procedure comprises an RRC layer and a medium access control (MAC) layer of the UE performing the first RRC connection establishment procedure. (Fig. 1& ¶0039 - The RRC layer 26 generates a paging message 52, designated by box 54.  The paging message 52 is transmitted to the UE 12.  The paging message 52 may include a UE identifier (ID), such as an international mobile subscriber ID (IMSI) (long form ID), a reason for RRC paging message. Fig. 1& ¶0040 - The RRC layer 20 may generate a paging message response signal 58 based on the paging message 52, designated by box 56.  The paging message response signal 58 is transmitted to the MAC layer 18, which then initiates a contention-based RACH procedure, designated by box 60).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Wu’s invention of a system and a method for an efficient establishment of RRC (radio resource control) connection and  Ko’s invention of a system and a method for reducing MT CSFB (Circuit switch fallback) latency when collision with TAU (Tracking area update) occurs to include Chang’s invention of a system and a method for managing access procedures based on arrival of downlink data, because it provides an efficient mechanism of signaling downlink data arrival by a base station to a service request device (SRD) along with a triggering of timing resynchronization between the base station and the service request device (SRD)  when reserved preamble resources of the base station are not available. (¶0002/¶0103, Chang)
Allowable Subject Matter
Claims 11-23, 34-46, 48-49 and 51-52  are allowed.
Independent claim 11 is allowable because of the limitations, “storing a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure; “; Claims 12-17 are allowable for depending on independent claim 11.
Independent claim 18 is allowable because of the limitations, “storing a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure“ ; Claims 19-23 are allowable for depending on independent claim 18.
Independent claim 34 is allowable because of the limitations, “store a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure“ ; Claims 35-40 are allowable for depending on independent claim 34.
Independent claim 41 is allowable because of the limitations, “store a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure “; Claims 42-46 are allowable for depending on independent claim 41.
Independent claim 48 is allowable because of the limitations, “means for storing a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure“.
Independent claim 49 is allowable because of the limitations, “means for storing a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure
Independent claim 51 is allowable because of the limitations, “at least one instruction instructing the UE to store a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure “ ;
Independent claim 52 is allowable because of the limitations, “at least one instruction instructing the UE to store a request to perform the first RRC connection establishment procedure in a buffer until completion of the second RRC connection establishment procedure- at least one instruction instructing the UE to perform the second RRC connection establishment procedure “ ;

Claims  8-10 and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:
Claim 8 –   storing a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure.
Claim 9 - depends on claim 8.
Claim 10 - depends on claim 8.
Claim 31 –   wherein the at least one processor is further configured to: store a request to perform the second RRC connection establishment procedure in a buffer until completion of the first RRC connection establishment procedure.
Claim 32 - depends on claim 31.
Claim 33 - depends on claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Wu et al. (2017/0078907); See  ¶0037  along with Fig. 1-3.
 Rayavarapu et al. (2013/0039287); See ¶0325   along with Fig. 1-33. 
 Kim et al. (2020/0178343); See ¶0011-¶0014,¶0019-¶0020, ¶0490,  ¶0822, ¶0848,   along with Fig. 7-25.
IEEE: A Study of the Radio Resource Control Connection Re-establishment Procedure on the UE side in 3GPP. Jeong-Hwan Lee, Ki Soon Sung, SookYang Kang and Jaewook; July 2015; See §I, §II, §III, §IV.

Yet, none of the those references teach limitations of the objected claims as well as limitations of allowed independent claims as highlighted above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/M.S.C./Examiner, Art Unit 2467                                                                                                                                                                                                        

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 8, 2022